DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office Action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 1/8/2021 has been considered by the Examiner and made of record in the application file.	
Allowable Subject Matter
Claims 1-8 are allowed.

The following is an Examiner’s statement of reasons for allowance: Considering claims 1, 7, and 8, the best prior art found during the prosecution of the present application, Park et al. (U.S. Patent Application Publication No. 20180270894 A1), Pelletier et al. (U.S. Patent Application Publication No. 2014/0056243 A1), Lee et al. (U.S. Patent Application Publication No. 2018/0337846 A1), and Kim (U.S. Patent Application Publication No. 2016/0219475 A1), fails to disclose, teach, or suggest the limitations of identify [“identify” in claims 7 and 8] a change in the membership of the cluster of distributed base station units; and, in response, causing [“cause” in claims 7 and 8] the first central base station unit and each member of the cluster of distributed base station units to implement a second functional split in which a third set 
Claims 2-6 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Mark G. Pannell/Examiner, Art Unit 2642